JONES, J.
The petitioners, Jessie Burton and Robert 0. Burton, mailed to the Presiding Judge of the Criminal Court of Appeals an unverified petition for habeas corpus in which they allege that they were illegally restrained of their liberty by the warden of the State Penitentiary.
Athough the petition was unverified this court in deference to the apparent illiteracy of the petitioners set the petition for hearing to give them an opportunity to show that the sentence under which they were allegedly held was contrary to' law and allegedly made in violation of their constitutional rights.
No appearance was made for or on behalf of the petitioners and nothing further has been heard from them since the filing of the unverified petition. Although reference is made in the petition to the judgment and sentence, a copy of said judgment and sentence was not attached to the petition.
There being nothing before this court which would authorize or justify the issuance of a writ of habeas corpus, the petition is accordingly denied.
BRETT, P. J., and POWELL, J., concur.